ORDER
PER CURIAM.
Oscar Mims (Movant) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief (motion) without an evidentiary hearing. A jury found Movant guilty of one count of second-degree trafficking, cocaine base, a class A felony, in violation of Section 195.223 RSMo 2000. After finding beyond a reasonable doubt that Movant was a prior drug offender and subject to an extended term of imprisonment, the trial court sentenced Movant to a term of 15 years. Movant appealed the judgment of his conviction and sentence, and this Court affirmed in State v. Mims, 175 S.W.3d 208 (Mo.App. E.D.2005). Movant thereafter filed his pro se and amended motions, pursuant to Rule 29.15, alleging ineffective assistance of his trial counsel.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no prec-edential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).